Per Curiam,
Mason, Chief Justice.
This case does not come properly, before us, for ttlfere has been no final judgment below. It is, however, brought here by mutual consent, and as the questions raised present no particular difficulty, we have concluded to decide such of them ns relate to the past action of the court below. The first of these is in reference to the decision of the District Court, that the act of 1840 limiting the costs in certain cases applied to suits commenced previous to the taking effect of that act, if terminated subsequently. This we think was correct. Whore a rule of practice is changed by statute without any saving clause, we have always regarded the new law as applicable to all cases then pending. This rule is applicable to the case now under consideration.
The court was right, too, in disregarding the verdict of the jury, so *381far as that verdict would operate to repeal ihe statute, or render it inoperative upon the case. The jury overstepped their legitimate limits when they undertook to regulate the subject of costs, which had already been arranged by the legislature. As well might they have.'dec^red that there should be a longer stay of execution than the law had provided. The form of the verdict was a legitimate argument to be addressed to the discretion of the court for the purpose of obtaining a new trial, but could not have justified the court in disregarding a positive statute. The case will therefore be remanded to the District Court of Jefferson county for lurther proceedings thorein.